U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-29449 TRIM HOLDING GROUP (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Center Ave. Ste. 202 Bay City, MI 48708 (Address of principal executive offices) (989) 509-5954 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicated by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer  Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x As of November 15, 2010, there were 8,260,000 shares of common stock, par value $0.0001, issued and outstanding. 1 Trim Holding Group FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3 Quantitative and Qualitative Disclosures About Market Risk 12 Item4 Controls and Procedures 12 PART II – OTHER INFORMATION Item1 Legal Proceedings 12 Item1A Risk Factors 12 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item3 Defaults Upon Senior Securities 13 Item4 Removed and Reserved 13 Item5 Other Information 13 Item6 Exhibits 14 SIGNATURES 15 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, 2010 2009 (unaudited) Current Assets: Cash $ 13,788 $ 29,289 Prepaid expense 23,138 8,000 Total Current Assets 36,926 37,289 Other Assets: Deferred stock offering expenses 87,973 32,842 Patent, net of amortization 11,333,564 12,252,500 Total Other Assets 11,421,537 12,285,342 TOTAL ASSETS $ 11,458,463 $ 12,322,631 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 32,467 $ 58,415 Due to stockholder/officer 280,334 - Notes payable – Others 15,610 - Total Current Liabilities 328,411 58,415 Commitments and Contingencies Stockholders’ Equity: Trim Holding Group Stockholders’ Equity: Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding on September 30, 2010 and December 31, 2009 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; 3,750,000 issued and outstanding on September 30, 2010 and December 31, 2009, net of discount 12,252,500 12,252,500 Common stock par value $0.0001; 400,000,000 shares authorized; 8,260,000 and 2,262,500 issued and outstanding on September 30, 2010 and December 31, 2009, respectively 826 226 Additional paid-in capital 42,138,582 139,182 Stock subscription receivable (42,000,000) - Deficit accumulated during development stage (1,454,361) (320,192) Total stockholders' equity attributable to Trim Holding Group 11,130,047 12,264,216 Noncontrolling interest 5 - Total Stockholders’ Equity 11,130,052 - TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 11,458,463 $ 12,322,631 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) February 17, 2004 For Three Months Ended For Nine Months Ended (Inception) to September 30, September 30, September 30, September 30, September 30, 2010 2009 2010 2009 2010 Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative expenses 362,635 51,759 1,134,169 93,347 1,459,963 Total Operating Expenses 362,635 51,759 1,134,169 93,347 1,459,963 Net Loss $ (362,635) $ (51,759) $ (1,134,169) $ (93,347) $ (1,454,361) Net Loss Per Share: Basic and Diluted $ (0.06) $ (0.02) $ (0.32) $ (0.04) $ (0.6) Weighted Average Shares Outstanding Basic and Diluted 6,260,000 2,292,500 3,594,444 2,292,500 2,405,063 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) February 17, 2004 Nine Months Ended (Inception) to September 30, September 30, September 30, 2010 2009 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,134,169) $ (93,347) $ (1,454,361) Adjustments to reconcile net loss to net cash from operating activities: Common Stock issued for services - - 10,000 Amortization expense 918,936 - 918,936 Changes in assets and liabilities: Prepaid expenses (15,138) (17,002) (23,138) Accounts payable and accrued expenses (25,948) 30,586 71,944 Net Cash Used in Operating Activities (256,319) (79,763) (476,619) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - (3) 19,450 Net advances from stockholder/officer 280,334 79,479 543,315 Issuance of stock in subsidiary to noncontrolling interest 5 - 5 Proceeds from financing 20,301 - 20,301 Stock offering expenses (55,131) - (87,973) Payments of notes payable (4,691) - (4,691) Net Cash Provided by Financing Activities 240,818 79,476 490,407 NET CHANGE IN CASH (15,501) (287) 13,788 CASH Beginning of the Period 29,289 843 - End of the Period $ 13,788 $ 556 $ 13,788 NON-CASH CASH FLOW INFORMATION: Issuance of 6,000,000 shares of common stock for subscription receivable $ 42,000,000 $ - $ 42,000,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TRIM HOLDING GROUP (formerly TNT Designs, Inc.) (A Development Stage Company) SEPTEMBER 30, 2, 2009 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS References in this quarterly report on Form 10-Q to “we”, “our” or “the Company” refer collectively to Trim Holding Group and its wholly-owned and majority-owned subsidiaries, which are included in these Condensed Consolidated Financial Statements. Trim Holding Group (formerly TNT Designs, Inc.) (“Trim”) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute scarves, handbags and other products. On June 16, 2009, the majority interest in Trim was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, Trim merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. were automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, Trim changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in Trim’s business focus to health care and environmental quality sectors. The Company is specifically engaged in the business of developing and marketing our personal care massaging device, the Stimulating and Massaging Appliance. The Company intends to commence commercial introduction of the Stimulating and Massaging Appliance in the 3rd quarter of 2011 by placing it in pharmacies. Trim’s wholly-owned subsidiaries Trim Investments Corp (“Investments”) and Trim Trade
